{¶ 1} Propositions of Law Nos. II through VI are dismissed, sua sponte, as having been improvidently allowed.
{¶ 2} The judgment of the court of appeals is affirmed on Proposition of Law No. I on the authority of State v. Fisher, 99 Ohio St.3d 127, 2003-Ohio-2761, 789 N.E.2d 222.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Renee L. Snow, Assistant Prosecuting Attorney, for appellee.
Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin, Assistant Public Defender, for appellant.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton and O’Con-nor, JJ., concur.
Cook, J., not participating.